Citation Nr: 0028773	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-23 539	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a passive-
aggressive personality disorder.

2.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for borderline mental 
ability. 


REPRESENTATION

Appellant represented by:	Herb J. Malveaux, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to April 
1949.  He died on November [redacted], 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1995 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Detroit, Michigan, which denied 
service connection for passive-aggressive personality 
disorder, and determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for borderline mental ability.  The veteran entered notice of 
disagreement with this decision in January 1996, a statement 
of the case was issued in January 1996, and the veteran 
entered a substantive appeal, on a VA Form 9, received in 
April 1996. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1948 to April 1949.  

2.  The VA RO in Detroit, Michigan, issued a decision in 
September 1995 which denied service connection for passive-
aggressive personality disorder and determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for borderline mental ability; the 
veteran appealed this rating decision. 

3.  The Board issued a decision in February 1999, denying the 
benefits sought on appeal by the veteran; that decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). 

4.  The veteran died on November [redacted], 1999. 

5.  In March 2000, the Court issued an Order vacating the 
February 1999 Board decision and dismissing the veteran's 
appeal. 
CONCLUSIONS OF LAW

1.  Because of the death of the veteran while his appeal was 
pending before the Court, the February 1999 Board decision is 
vacated, and the appeal is dismissed.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000); Landicho v. Brown, 7 Vet. App. 42, 54-5 (1994). 

2.  The September 1995 RO rating decision is vacated as to 
the issues on appeal.  Landicho v. Brown, 7 Vet. App. at 54-5 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in this case served on active duty from June 1948 
to April 1949.  In July 1995, he filed the above stated 
claims.  A rating decision issued in September 1995 by the 
Detroit, Michigan, RO denied service connection for passive-
aggressive personality disorder, and found that new and 
material evidence had not been presented to reopen a claim 
for service connection for borderline mental ability.  The 
veteran entered notice of disagreement with this decision in 
January 1996, a statement of the case was issued in January 
1996, and the veteran entered a substantive appeal, on a VA 
Form 9, received in April 1996, thus perfecting an appeal to 
the Board as to these two issues.

The Board issued a decision in February 1999, denying the 
benefits sought on appeal by the veteran; that decision was 
appealed to the Court.  The veteran died on November [redacted], 1999.  
In March 2000, the Court issued an Order vacating the 
February 1999 Board decision and dismissing the veteran's 
appeal.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho at 47.  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  In reaching this determination, the Board 
intimates no opinion as to the merits of this appeal or to 
any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (1999).


ORDER

The appeal as to both issues is dismissed.

The RO is directed to vacate the September 1995 rating 
decision. 


		
      R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 



